Citation Nr: 0941916	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-12 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for residuals of a 
right eye injury. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1990 to September 1993 and from January 2003 
to April 2004.  Service in Iraq and receipt of the Purple 
Heart Medal are indicated by the evidence of record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas which, in part, denied service connection for 
residuals of a right eye injury and bilateral hearing loss. 

The issue of entitlement to service connection for residuals 
of a right eye disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.

Issue not on appeal

One issue previously on appeal, entitlement to service 
connection for a right shoulder disability, was granted by 
the RO in a March 2007 rating decision.  To the Board's 
knowledge, the Veteran has not disagreed with that decision.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of "downstream" issues such as the compensation level 
assigned for the disability or the effective date of service 
connection].


FINDING OF FACT

The competent clinical evidence of record does not support a 
finding that bilateral hearing loss "disability" currently 
exists.




CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by active military service, and may not be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 1154, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for 
bilateral hearing loss.  As discussed elsewhere in the 
decision, the issue of entitlement to service connection for 
residuals of a right eye injury is being remanded for 
additional development. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated August 13, 2004, including a request for evidence of a 
relationship between a current disability and an injury, 
disease, or event in military service.

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
August 2004 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
VA Form 21-4142, Authorization and Consent to Release 
Information, which the Veteran could complete to release 
private medical records to the VA.  

The August 2004 letter further emphasized:  "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis as in the original letter] 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the Veteran's claim of entitlement to service 
connection for bilateral hearing loss, element (1) veteran 
status is not at issue.  Elements (4) and (5) are rendered 
moot via the RO's denial of service connection for bilateral 
hearing loss.  The Veteran's claim was denied based on 
elements (1) and (3), existence of a disability and a 
connection between service and the claimed disability.  As 
explained above, the Veteran has received proper VCAA notice 
as to his obligations, and those of VA, with respect to these 
crucial elements.  Because the Board is denying the Veteran's 
claim, elements (4) and (5) remain moot. 

In any event, the Board observes that the Veteran was sent a 
letter on March 20, 2006 that complied with the notice 
requirements as established by the Court in Dingess.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records and provided him with a VA examination.  
 
As the Board will discuss in detail in its analysis below, 
the Veteran was provided with a VA examination in November 
2004.  The report of this examination reflects that the 
examiner reviewed the Veteran's past medical history, 
recorded his current complaints, conducted appropriate a 
physical examination and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of 
record.  The Board therefore concludes that the examination 
is adequate.  See 38 C.F.R. § 4.2 (2008).  

In the April 2009 appellate brief, the Veteran's 
representative argued that an additional VA examination was 
required to accurately assess the current level of the 
Veteran's hearing loss. Specifically, the representative 
argued that the November 2004 VA examination that evaluated 
the Veteran's hearing loss is too old to adequately rate the 
Veteran's disability.

The Board notes that neither the Veteran nor his 
representative has argued that his hearing loss symptoms have 
worsened since the last VA examination. An examination will 
not be ordered merely because time has passed. See Palczewski 
v. Nicholson, 21 Vet. App. 174 (2007) [another VA examination 
is not warranted based on the mere passage of time].

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  



1.  Entitlement to service connection for bilateral hearing 
loss

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) competent and 
credible evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination 
as to whether these requirements are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2009).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2009).

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), current disability, 
after a careful review of the record the Board has concluded 
that the Veteran does not suffer from a hearing loss 
disability for VA purposes [i.e., as is defined in 38 C.F.R. 
§ 3.385]. 

In November 2004, the Veteran was afforded a VA audiological 
examination.  CNC speech recognition scores were 100 percent 
in the Veteran's right ear and 96 percent in his left.  The 
audiometric examination showed the following puretone 
thresholds:

Hertz (Hz)	500	1000	2000	3000	4000 
Left (dB)	10	10	25	20	25
Right (dB)	10	15	10	15	10

As discussed above, 38 C.F.R. § 3.385 requires that the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are less than 94 percent. The 
medical evidence of record fails to demonstrate any auditory 
threshold of 40 dB or greater and does not reflect three or 
more auditory thresholds of 26 dB or greater for either ear.  
CNC speech recognition was not less than 94 percent in either 
ear.  While the Board observes that the Veteran does 
experience some hearing loss, the level of his impairment has 
not met the threshold of "disability" as established by 
38 C.F.R. § 3.385.

The Board is aware of the Veteran's contentions regarding the 
existence of hearing loss.  To the extent that the Veteran 
contends that he has a certain degree of hearing loss, this 
is in fact demonstrated in the examination report.  However, 
the question to be resolved is whether any hearing loss which 
is present constitutes a disability for VA purposes under 38 
C.F.R. § 3.385.  As discussed above, the medical evidence of 
record does not support that proposition.  As a result, 
Hickson element (1) has not been met and the Veteran's claim 
fails on this basis alone.

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements. See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].

With respect to Hickson element (2), the Veteran's service 
treatment records indicate that he suffered acoustic trauma 
during service.  Specifically, September 2003 treatment 
record documents that the Veteran was still suffering 
decreased hearing following exposure to an improvised 
explosive device.  Hickson element (2) has therefore been 
satisfied. 

In the absence of a current disability, it follows that 
Hickson element (3), or medical nexus, is necessarily lacking 
also.  As noted above, the evidence of record does not 
include a diagnosis of bilateral hearing loss, let alone any 
medical evidence linking hearing loss to the Veteran's 
military service.  Furthermore the Board notes that the 
November 2004 VA examiner specifically stated that since the 
Veteran does not have hearing loss, there is no disability to 
relate to his military service.  

To the extent that the Veteran contends that he has bilateral 
hearing loss or that a medical relationship exists between a 
current disability and his military service, any such 
statements offered in support of the Veteran's claim do not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Accordingly, 
Hickson element (3), medical nexus, has also not been 
satisfied, and the claim fails on that basis as well.  

Conclusion 

In summary, for reasons and bases expressed above the Board 
concludes that the preponderance of the evidence is against 
the claim, and the benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied. 


REMAND

2.  Entitlement to service connection for residuals of a 
right eye injury. 

With respect to the Veteran's right eye claim, the evidence 
of record contains a current diagnosis of myopia and dry eyes 
secondary to inspissated glands.  See the November 2004 VA 
examination.  A February 2005 service document indicates that 
the Veteran injured his right eye on January 24, 2004 
following exposure to an improvised explosive devise.  
Following the explosion the Veteran immediately complained of 
a foreign object lodged under his eyelid.  His eye was 
flushed with saline solution and he was diagnosed with a 
corneal abrasion.  Accordingly, Hickson elements (1) and (2) 
have been met.

With respect to Hickson element (3), this case presents 
certain medical questions which cannot be answered by the 
Board.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) 
[the Board is prohibited from exercising its own independent 
judgment to resolve medical questions].  These questions 
concern the relationship, if any, between the Veteran's 
current eye disabilities and his in-service eye injury.  
These questions must be addressed by an appropriately 
qualified medical professional.  A medical opinion is 
therefore necessary.  See Charles v. Principi, 16 Vet. App. 
370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2009) [a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  
Accordingly, the Board remands the case for further 
development to determine whether the Veteran's current carpal 
tunnel syndrome was incurred during active duty. 

Accordingly, the case is REMANDED for the following action:

1.  VBA should arrange for a physician 
with appropriate experience to review the 
Veteran's VA claims folder and provide an 
opinion, with supporting rationale, as to 
whether it is at least as likely as not 
that the Veteran's currently diagnosed dry 
eyes and inspissated glands are related to 
military service, to specifically include 
the right eye injury incurred on January 
24, 2004, as reported in a February 2005 
service document.  The examiner should 
also comment on whether any impairment of 
visual acuity preexisted service, the 
cause of any such preexisting impairment 
of visual acuity, and whether it is at 
least as likely as not that such 
preexisting impairment of visual acuity 
was chronically aggravated by the 
Veteran's military service.  If the 
reviewing physician finds that clinical 
examination of the Veteran and/or 
diagnostic testing is necessary, such 
should be accomplished.  A report should 
be prepared and associated with the 
Veteran's VA claims folder.

2.  VBA should then readjudicate the 
Veteran's claim of entitlement to service 
connection for residuals of a right eye 
injury.  If the benefit sought on appeal 
remains denied, VBA should provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


